Citation Nr: 1502099	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  13-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to January 1962 and April 1962 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a breathing disorder, to include chronic obstructive pulmonary disease, emphysema, and chronic bronchitis.  The Board has recharacterized the issue as shown on the title page of this decision so as to appropriate capture the nature of the Veteran's claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In June 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  The Board further notes that, in July 2014, additional evidence was submitted without a waiver.  Also, as a result of subsequent claims filed by the Veteran at the RO, further medical evidence has been associated with the record.  However, as the Board herein grants the Veteran's claim in full, there is no prejudice to him in the Board consideration such evidence in the adjudication of the issue on appeal.

The Veteran raised additional claims of entitlement to service connection for anxiety and peripheral neuropathy of the bilateral upper and lower extremities, and an increased rating for bursitis of the left hip disability in a July 2014 statement.  He also raised claims for service connection for diabetes, atrial fibrillation, and coronary artery disease, all claimed to have been due to high cholesterol in service, in an August 2014 statement.  These claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Board notes that it appears that the Veteran submitted a motion to advance his case on the docket pursuant to 38 C.F.R. § 20.900(c) in December 2014.  See also 38 U.S.C.A. § 7107(a)(2) (West 2014).  While the Board has not ruled on such motion, it is moot by the issuance of this decision, which awards the benefit sought on appeal in full. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  With respect to the VVA file, aside from the transcript from the June 2014 hearing, the information contained therein is either duplicative of that contained in the VBMS file or is not relevant to the claim on appeal.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his lung disorders, diagnosed as chronic obstructive pulmonary disease (COPD), emphysema, and lung cancer, are related to his military service, to include his in-service complaints of shortness of breath and/or exposure to various toxins.


CONCLUSION OF LAW

The criteria for service connection for COPD, emphysema, and lung cancer are met.  38 U.S.C.A. §§ 1101, 1103, 1112, 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.300, 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for COPD, emphysema, and lung cancer herein is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

For claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco. These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service. For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this regard, other than lung cancer, the Veteran's diagnosed lung disorders are not recognized as chronic diseases subject to presumptive service connection.  Therefore, service connection may not be established by a continuity of symptomatology.  However, as will be discussed below, the Veteran's and his spouse's lay statements regarding the onset and continuity of symptomatology associated with his other lung disorders are not offered for the purpose of establishing service connection for such disorder on a presumptive basis, but rather address the onset and history of symptoms associated with the lung disorders.

Under the law, service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans." 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). This category of "radiation-exposed Veterans" includes those Veterans who participated in a "radiation-risk activity." 

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation of forces of Hiroshima or Nagasaki during the period August 6, 1945, and ending on July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky; Portsmouth, Ohio; and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska. 38 C.F.R. § 3.309(d)(ii).  Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) include cancer of the lung. 38 U.S.C.A. § 1112(c)(2) ; 38 C.F.R. § 3.309(d)(2). 

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311. To consider a claim under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation. 38 C.F.R. § 3.311(b) . If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311. 38 C.F.R. 
§ 3.311(b)(1)(iii). For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease includes lung cancer.   38 C.F.R. § 3.311(b)(2). 

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Id. at Subsection (b). Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. VA Manual, paragraph 9(d). The extent and duration of exposure to asbestos is not a factor for consideration. Id. at Subsection (d). Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. VA Manual, paragraph 9(e). Rating specialists must develop any evidence of asbestos exposure before, during, and after service. A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors. Id. at Subsection (h).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Vetean's essential assertion in this case, to include in sworn testimony to the undersigned at the June 2014 hearing, is that that his current lung disorder is related to his military service, to include his in-service complaints of shortness of breath and/or exposure to dust, smoke from engine fires, and other toxins, to possibly include asbestos, coincident with his duty aboard submarines in the United States Navy.  Additionally, while not specifically alleged by the Veteran as a theory of entitlement, his service records also reflect exposure to ionizing radiation.     

The personnel records document that the Veteran served aboard a number of submarines while serving in various roles during his almost 30 year career in the United States Navy.  Such also show that he participated in a shipyard overhaul, and was exposed to ionizing radiation for a period from March 1964 to June 1986, resulting in dose of 00.384 total, as documented on DD Form 1141.

Respiratory problems are also documented in the service treatment records, to include pneumonia in January 1976 and complaints of pleuritic chest pain in May 1978.  Such records also show treatment for sinus-related complaints, which included, at times, difficulty breathing.  Additionally, a September 1984 record shows complaints of shortness of breath with a sudden onset.  In December 1987, it was noted that the Veteran had shortness of breath and trouble catching his breath, untreated, with exertion, and occasional orthopnea.  It was also noted that he had asthma during his childhood and smoked two packs of cigarettes a day for 20+ years.  Additionally, January 1981, January 1984, May 1986, and May 1989 Reports of Medical History reflects complaints of asthma, shortness of breath, and pain or pressure in the chest.  Post-service evidence dated within one year of service also demonstrates treatment for respiratory problems related to bronchitis in March 1991.  

The Veteran was afforded a VA examination to address his claim for service connection for a lung disorder in October 2010.  At such time, it was noted that he had diagnoses of COPD and lung cancer, which were diagnosed in 2004.  The Veteran reported complaints of shortness of breath during service and when he had difficulty running his physical readiness tests.  He also reported two instances after service in which he had extreme shortness of breath.  The Veteran indicated that, while he had not smoked since 2006, he had a 40 year history of smoking.  Following a physical examination with diagnostic testing, the examiner diagnosed COPD/emphysema with a past recurrence of lung cancer.  

The examiner noted that the Veteran's service treatment records reflect that he complained of shortness of breath dating back to 1987; however, it was also well documented that he had a long history of smoking at the time of his complaints.  It was observed that the Veteran's diagnosis of COPD dated back to 2003 with lung cancer diagnosed in 2006.  The examiner opined that the Veteran's current COPD and past lung cancer was most likely the result of his long history of smoking.  He further stated that it was also his opinion that the Veteran's current COPD is at least as likely as not related to his complaints of shortness of breath dating back to his 
service career; however, his lung cancer was less likely than not related to in-service complaints of shortness of breath, as had underlying lung cancer been present for approximately 20 years' time when he was officially diagnosed with lung cancer in 2006, it would have been much more widespread and metastatic, which was not the case.

An opinion from the Veteran's private treating pulmonologist, Dr. S, was received in July 2014.  Such opinion reflects that Dr. S treated the Veteran for his lung conditions, identified as severe emphysema and lung cancer.  He noted that the Veteran had described to him the various military jobs he had during his long United States Navy career, as well as his exposure to various elements which adversely affected his breathing.  Dr. S further stated that the Veteran had informed him that he suffered from shortness of breath for many years in the United States Navy, which was well documented in his service treatment records.  Dr. S ultimately opined that it was at least as likely as not that the Veteran's current lung condition began while service on active duty with the United States Navy.  He indicated that his rationale for reaching such conclusion was based upon the Veteran's history, physical examinations of the Veteran, laboratory data, breathing tests, and serial visits over an eight year period.  

As an initial matter, the Board acknowledges that the Veteran had a long history, i.e., 40 plus years, of smoking cigarettes, to include during his time in service.  The Board further notes that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, as will be discussed further herein, the Board finds that, while the Veteran does have a smoking history, to include during service, the evidence is at least in equipoise as to whether his current lung disorder is otherwise related to service, to include his in-service complaints of shortness of breath and/or exposure to various toxins.  Therefore, service connection for such disorder is not precluded by law. 38 C.F.R. § 3.300(1).

In this regard, the Veteran and his spouse competently and credibly described his in-service complaints of shortness of breath and a continuity of respiratory symptomatology since service.  Moreover, as indicated previously, the Veteran's service treatment records document his in-service complaints of shortness of breath.  Additionally, the record reflects the Veteran's service aboard submarines for the majority of his naval career and his participation in a shipyard overhaul, which may have resulted in exposure to various toxins, to include asbestos and, as documented, ionizing radiation.  With respect to exposure to the latter toxin, as the Veteran did not participate in a radiation-risk activity as defined by regulation, presumptive service connection for lung cancer is not warranted.  Moreover, while the Board can certainly undertake further development with respect to whether such exposure resulted in the Veteran's lung cancer, which is noted to be a radiogenic disease, the Board finds that such is not necessary as the evidence supports a grant of service connection on a direct basis.  However, the Board points out that both regulations governing the adjudication of diseases acknowledged to be related to ionizing radiation exposure include lung cancer.  Similarly, while the Veteran's exposure to asbestos has not been confirmed, lung cancer is also known to be related to such exposure.  

Regarding the opinions offered in this case, both were made by medical professionals familiar with the Veteran's in-service and post-service history, and included a rationale for the opinion.  As such, they are both probative evidence as to whether the Veteran's lung disorder is related to his military service.  Consequently, the evidence is in relative equipoise on such question.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that service connection for a lung disorder, diagnosed as COPD, emphysema, and lung cancer, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for COPD, emphysema, and lung cancer is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


